                                                                                                 FILED
                                                                                        2019 Apr-19 AM 10:51
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION
    JELLEANER N. GREEN,                       )
    et al.,                                   )
            Plaintiffs,                       )
                                              )
     v.                                                     7:18-cv-00098-LSC
                                              )
    ROBERT LEE                                )
    MARKOVITCH, et al.,                       )
                                              )
           Defendants.
                                              )

                               MEMORANDUM OF OPINION

          Before the Court is Defendants Robert Lee Markovitch (“Markovitch”)

and Eagle Logistics Services, Inc.’s (“Eagle”) motion for partial summary

judgment. (Doc. 29.) The motion has been briefed and is ripe for review. For

the reasons stated below, Markovitch and Eagle’s motion for partial

summary judgment (doc. 29) is due to be GRANTED in PART and DENIED

in PART.

     I.     BACKGROUND 1



1      The facts set out in this opinion are gleaned from the parties’ submissions of facts
claimed to be undisputed, their respective responses to those submissions, and the
Court’s own examination of the evidentiary record. These are the “facts” for summary
judgment purposes only. They may not be the actual facts. See Cox v. Adm'r U.S. Steel
& Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994). The Court is not required
to identify unreferenced evidence supporting a party’s position. As such, review is limited
to exhibits and specific portions of the exhibits specifically cited by the parties. See
Chavez v. Sec’y, Fla. Dept. of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (“[D]istrict court
                                       Page 1 of 15
       This is a personal injury lawsuit arising out of a motor vehicle accident

involving a commercial tractor-trailer and a passenger vehicle. The accident

happened at approximately 1:30 PM on July 4, 2016 on I-20/59 in Sumter

County, Alabama. Plaintiff Jelleaner Green (“Green”) was driving a 2016

Chevrolet Malibu. Plaintiff Diane Neal (“Neal”) was seated in the Malibu’s

front passenger seat. Defendant Markovitch was driving a commercial

tractor-trailer for Defendant Eagle. As Green was driving in the right-hand

lane, she saw Markovitch’s truck approach her vehicle from behind in the

left-hand lane and move alongside her vehicle. Markovitch then changed

lanes and struck Plaintiffs’ vehicle. As a result of the impact, the Plaintiffs’

vehicle spun in front of Markovitch’s vehicle, which pushed the Plaintiffs’

vehicle until it came to a stop on the interstate. Dash camera video indicates

that Markovitch was traveling approximately 75 miles per hour when the

accident happened. Green was driving about 70 miles per hour, which was

the speed limit. After the vehicles came to a stop, Plaintiffs exited their



judges are not required to ferret out delectable facts buried in a massive record . . . .”)
(internal quotations omitted).

These facts are taken from the parties’ “Undisputed Material Facts” sections of the parties’
pleadings in support of and opposing summary judgment. While the parties dispute the
relevance and materiality of some of the facts contained herein, they agree that they are
undisputed, unless otherwise noted. The Court views the facts in the light most favorable
to the non-moving party. Chavez v. Mercantil Commercebank, N.A., 701 F.3d 896, 899
(11th Cir. 2012).

                                       Page 2 of 15
vehicle through the passenger door and spoke to Markovitch. Green testified

that during this conversation Markovitch appeared “spaced-out.” (See Doc.

29-23 at 27.) According to Plaintiffs, Markovitch told them that he did not see

their vehicle. Markovitch claims that this was because Plaintiffs’ vehicle was

in his blind spot. After the accident, Markovitch remained at the accident

scene, called 911, and took pictures of the vehicles involved. He did not

receive a traffic citation. Plaintiffs were transported by ambulance to the

hospital where they were treated and released that same day.

      At the time of the accident, Markovitch had been driving for

approximately 1 hour and 34 minutes after having spent around nineteen

hours in his sleeper berth. Markovitch was 32 years old and had previously

been trained to drive commercial vehicles at truck driving school. He

obtained his commercial driver’s license (“CDL”) on July 8, 2014. On July 28,

2015, Markovitch received a medical examiner’s certificate, which qualified

him to drive commercial motor vehicles for two years. In August 2015,

Markovitch applied to work as a truck driver for Eagle.

      On August 24, 2015, Eagle obtained Markovitch’s motor vehicle

record, which revealed a clean driving record. Eagle also ran a “PSP Detailed

Report” on Markovitch to obtain Federal Motor Carrier Safety Administration

information about him. Before hiring Markovitch, Eagle made inquiries with

                                 Page 3 of 15
Markovitch’s former employers and administered a pre-employment drug

test. Markovitch tested negative for drugs and passed Eagle’s road

evaluation test. Eagle then trained Markovitch on defensive driving and gave

him a Federal Motor Carrier Safety Regulations (“FMCSR”) pocketbook.

      In his employment application, Markvovitch noted that he had

previously been involved in a single vehicle accident when his commercial

vehicle jack-knifed in the snow on December 23, 2014. He also disclosed

that he had received citations for failing to obey traffic signals in Kentucky on

April 16, 2015 and in Virginia on March 4, 2015. Based on its pre-

employment review of Markovitch, Eagle determined that he was qualified to

operate a commercial motor vehicle under the FMCSR, but assigned him 25

points on its driver’s point system.

      In September 2015, Markovitch signed Eagle’s “Points and Events

Page” and acknowledged that “upon reaching a total of 4 events and/or 30

points, my employment will be terminated.” (See Doc. 29-19 at 2.) Eagle

disputes that its policy is to automatically terminate drivers who reach an

assessment of 30 points. However, it admits that once a driver reaches 30

points it reviews the driver’s record to determine whether to retain and train

the driver or terminate employment. On November 20, 2015, Markovitch

received a speeding ticket for driving 6 to 10 miles over the speed limit. While

                                  Page 4 of 15
employed by Eagle, he also received a citation for a flat tire and two

overweight citations. Eagle did not assess Markovitch any points for these

incidents. Because the accident involving Plaintiffs raised Markovitch’s point

total to more than 30 points, Eagle terminated his employment soon after the

accident occurred.

    II.     STANDARD

          Summary judgment is appropriate “if the movant shows that there is

no genuine dispute as to any material fact 2 and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if

“the record taken as a whole could lead a rational trier of fact to find for the

nonmoving party.” Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

1260 (11th Cir. 2004). A genuine dispute as to a material fact exists “if the

nonmoving party has produced evidence such that a reasonable factfinder

could return a verdict in its favor.” Greenberg v. BellSouth Telecomms., Inc.,

498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v. Valley Forge

Dental Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001)). The trial judge should

not weigh the evidence, but determine whether there are any genuine issues




2     A material fact is one that “might affect the outcome of the case.” Urquilla-Diaz v.
Kaplan Univ., 780 F.3d 1039, 1049 (11th Cir. 2015).
                                      Page 5 of 15
of fact that should be resolved at trial. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986).

     In considering a motion for summary judgment, trial courts must give

deference to the non-moving party by “view[ing] the materials presented and

all factual inferences in the light most favorable to the nonmoving party.”

Animal Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th

Cir. 2015) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)).

However, “unsubstantiated assertions alone are not enough to withstand a

motion for summary judgment.” Rollins v. TechSouth, Inc., 833 F.2d 1525,

1529 (11th Cir. 1987). Conclusory allegations and “mere scintilla of evidence

in support of the nonmoving party will not suffice to overcome a motion for

summary judgment.” Melton v. Abston, 841 F.3d 1207, 1219 (11th Cir. 2016)

(per curiam) (quoting Young v. City of Palm Bay, Fla., 358 F.3d 859, 860

(11th Cir. 2004)). In making a motion for summary judgment, “the moving

party has the burden of either negating an essential element of the

nonmoving party’s case or showing that there is no evidence to prove a fact

necessary to the nonmoving party’s case.” McGee v. Sentinel Offender

Servs., LLC, 719 F.3d 1236, 1242 (11th Cir. 2013). Although the trial courts

must use caution when granting motions for summary judgment, “[s]ummary

judgment procedure is properly regarded not as a disfavored procedural

                                 Page 6 of 15
shortcut, but rather as an integral part of the Federal Rules as a whole.”

Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).

   III.        DISCUSSION

          Markovitch and Eagle seek summary judgment on all of Plaintiffs’

claims against them except Count One, Negligence. Plaintiffs concede that

summary judgment is due to be granted on their claims of negligent and

wanton maintenance, service, and repair; negligent and wanton hiring and

training; and wanton supervision, retention, and entrustment. (Doc. 34 at 2.)

The Court will address each of Plaintiffs’ remaining claims against

Markovitch and Eagle in turn.

          A.     Wantonness

          Under Alabama law, wantonness is “the conscious doing of some act

or the omission of some duty while knowing of the existing conditions and

being conscious that, from doing or omitting to do an act, injury will likely or

probably result.” Ex parte Essary, 992 So. 2d 5, 9 (Ala. 2007) (citing

Bozeman v. Cent. Bank of the S., 646 So. 2d 601 (Ala. 1994)) (emphasis in

original). Wantonness is not simply a more severe version of negligence, but

is an entirely different tort concept. Id. While negligence is characterized as

“the inadvertent omission of duty,” wanton misconduct is characterized by

the state of mind of consciously taking an action with knowledge that “the

                                  Page 7 of 15
doing or not doing of [the act] will likely result in injury . . . .” Id. (quoting

Tolbert v. Tolbert, 903 So. 2d 103, 114–15 (Ala. 2004)). “Wantonness is a

question of fact for the jury, unless there is a total lack of evidence from which

the jury could reasonably infer wantonness.” Cash v. Caldwell, 603 So. 2d

1001, 1003 (Ala. 1992).

      The question of wantonness often arises in cases like this one. See,

e.g., Essary, 992 So. 2d at 6–9; Scott v. Villegas, 723 So. 2d 642, 642–43

(Ala. 1998). In Alabama, drivers are presumed to not engage in self-

destructive behavior. Essary, 992 So. 2d at 12. Implicit in this presumption

is the requirement that the defendant’s behavior creates a “risk of injury to

[himself] . . . as real as any risk of injury to the plaintiffs.” Id. Thus, this Court

has previously held that the Essary presumption against self-destructive

behavior did not apply to a case where a truck driver’s attempt to “beat the

traffic” caused another vehicle to collide with the trailer of his 18-wheeler.

See McCutchen v. Valley Home, Inc., 100 F. Supp. 3d 1235, 1240 (N.D. Ala.

2015). However, there is no per se rule that the driver of a commercial

vehicle can never enjoy the Essary presumption. See Craft v. Triumph

Logistics, Inc., 107 F. Supp. 3d 1218, 1222 (M.D. Ala. 2015).

      Based on the facts of this case, the Court finds that the Essary

presumption applies. Although Markovitch was driving a commercial tractor-

                                    Page 8 of 15
trailer, he could not be sure that a collision with Plaintiffs’ vehicle would not

injure him as well as Plaintiffs. As a result of the collision, Plaintiffs’ vehicle

struck the driver’s cab portion of Markovitch’s truck. This distinguishes this

case from McCutchen and other cases involving tractor-trailers where the

Essary presumption did not apply. In those cases, the defendants’ actions

caused smaller passenger vehicles to collide into the trailer portion of

commercial vehicles. See McCutchen, 100 F. Supp. 3d at 1237; Griffin v.

Modular Transp. Co., No. 2:12-CV-2378-WMA, 2014 WL 896627, at *4 (N.D.

Ala. March 6, 2014) (noting that “[a] collision between a car and the flatbed

portion of a tractor trailer does not carry the same risk of injury to the trailer

driver as it does to the car driver.” (emphasis in original)). Thus, unlike here,

there was no real risk of injury to those defendants.

      Although the Court concludes that Markovitch is entitled to the Essary

presumption, its analysis of Plaintiffs’ wantonness claim does not end there.

The Essary presumption may be rebutted by “evidence of impaired

judgment, such as from the consumption of alcohol” or conduct that is so

“inherently reckless” that it signals the kind of “depravity consistent with

disregard of instincts of safety and self-preservation.” See Essary, 992 So.

2d at 12. Plaintiffs argue that a reasonable jury could find that Markovitch

was intoxicated at the time of the accident. The Court disagrees. The only

                                   Page 9 of 15
evidence Plaintiffs have offered to support this contention is: (1) Green’s

testimony that after the wreck Markovitch appeared to be “spaced-out” and

(2) that the day before the accident, which happened to be the day before

Independence Day, Markovitch spent nineteen hours in his sleeper berth. As

a matter of law, this evidence is insufficient to support a finding that

Markovitch was intoxicated at the time of the accident.

     However, there is a genuine dispute of material fact as to whether

Markovitch’s conduct was “inherently reckless.” Markovitch admits that he

was using a hands-free headset device to talk on his phone at the time of

the accident. Moreover, the dash camera video shows that several vehicles

were on the road when this wreck occurred. The dash camera video also

reveals that Markovitch was traveling at approximately 75 miles per hour in

a 70 mile per hour zone. Markovitch knew of these road conditions and that

he was talking on his phone when he opted to change lanes. Despite this,

he did not make sure that he was clear of Plaintiffs’ vehicle before merging

into the right lane. Based on this evidence, the Court concludes that a

reasonable jury could find that Markovitch’s behavior was “inherently

reckless.” See Hornady Truck Line, Inc. v. Meadows, 847 So. 2d 908, 915–

16 (Ala. 2002) (finding a jury question of wantonness where facts included

driver’s inattentiveness, combined with high rate of speed and adverse

                                Page 10 of 15
weather conditions). Accordingly, Markovitch and Eagle’s motion for

summary judgment on Plaintiffs’ wantonness claim is due to be denied.

      B.    Negligent, Supervision, Retention, and Entrustment

      The Alabama Supreme Court has stated the elements of a negligent

supervision or retention claim in this way:

      In the master and servant relationship, the master is held
      responsible for his servant’s incompetency when notice or
      knowledge, either actual or presumed, of such unfitness has
      been brought to him. Liability depends upon it being established
      by affirmative proof that such incompetency was actually known
      by the master or that, had he exercised due and proper diligence,
      he would have learned that which would charge him in the law
      with such knowledge. It is incumbent on the party charging
      negligence to show it by proper evidence.

Voyager Ins. Cos. V. Whitson, 867 So. 2d 1065, 1073 (Ala. 2003) (quoting

Lane v. Cent. Bank of Ala., N.A., 425 So. 2d 1098, 1100 (Ala. 1983))

(emphasis in original). To prove a negligent entrustment claim, Plaintiffs

must also show that Eagle either knew or should have known that Markovitch

was incompetent to drive. See Bruck v. Jim Walter Corp., 470 So. 2d 1141,

1144 (Ala. 1985). Thus, to succeed on either of these claims Plaintiffs must

prove: (1) that Markovitch was incompetent; and (2) that Eagle either knew

or should have known of his incompetency.

      In Alabama, “the incompetence of a driver is measured by the driver’s

demonstrated ability (or inability) to properly drive a vehicle,” Halford v.

                                 Page 11 of 15
Alamo Rent-A-Car, LLC, 921 So. 2d 409, 413–14 (Ala. 2005), and this may

be measured by characteristics such as “general incompetence” or “habitual

negligence.” Edwards v. Valentine, 926 So. 2d 315, 322 (Ala. 2005).

      Plaintiffs point to the following evidence as providing support for their

contention that Markovitch was incompetent: (1) the December 2014 jack-

knife incident; (2) Markovitch’s two pre-employment traffic citations; (3) the

November 2015 speeding violation; (4) Markovitch’s citation for a flat trailer

tire; and (5) Markovitch’s two post-employment weigh station violations. (See

Doc. 34 at 27.) 3 This evidence is insufficient to support a finding that

Markovitch was habitually negligent. As another court has explained, several

traffic violations do not establish habitual negligence if they occur under

“diverse circumstances.” See Craft, 107 F. Supp. 3d at 1225. Instead, the

kind of habitual negligence that amounts to incompetence under Alabama

law includes situations where an employee engaged in the same negligent

practice numerous times. See, e.g., Pritchett v. ICN Med. All., Inc., 938 So.

2d 933, 941 (Ala. 2006) (finding jury question on negligent supervision claim

where there was evidence that employee had engaged in improper safety


3       Although Plaintiffs argue that Eagle should have investigated Markovitch’s
employment and driving history beyond the last three years of his previous employment,
they have presented no evidence of any traffic violations committed by Markovitch during
this time period. Thus, the only record evidence of Markovitch’s driving history comes
from the information revealed by Eagle’s pre-employment assessment of Markovitch and
his post-employment violations.
                                    Page 12 of 15
technique at least 30 to 40 different times). Markovitch’s traffic violations do

not rise to this level of negligence.

      Thus, the Court will turn to the issue of whether there is sufficient

evidence to support a finding of general incompetence. As Eagle notes, at

the time of the accident, Markovitch had graduated from truck driving school,

obtained a CDL, driven a commercial vehicle for about two years, and had

no history of accidents involving personal injuries. Based on its pre-

employment review of Markovitch, Eagle assigned him 25 points on its

driver’s point system but determined that he was qualified to operate a

commercial motor vehicle.

      While the evidence presented by Plaintiffs does show that Markovitch’s

driving record was not completely free of mistakes, this is insufficient to

support a finding of general incompetence. Under Alabama law, Markovitch

was not required to be a perfect driver. See Pryor v. Brown & Root USA, Inc.,

674 So. 2d 45, 52 (Ala. 1995) (“[Defendant]’s prior driving record—two

speeding tickets and a suspended prosecution of a DUI charge over a 10-

year period—is not sufficient to support a claim of negligent entrustment.”);

Thompson v. Havard, 235 So. 2d 853, 857 (Ala. 1970) (“[P]roof of two

moving violations or accidents within a two year period prior to the accident

. . . is probably insufficient [to present the question of incompetency to a

                                  Page 13 of 15
jury].” (internal citations and quotations omitted)); see also Askew v. R & L

Transfer, Inc., 676 F. Supp. 2d 1298, 1303 (M.D. Ala. 2009) (finding that a

driver’s record of two moving violations and four minor accidents over an

approximately nine-year period did not amount to incompetence). Instead a

finding of incompetency requires a showing of a demonstrated inability to

properly drive a vehicle. See Halford, 921 So. 2d at 413–14. Under this

standard, the Court concludes that Markovitch’s driving history is insufficient

to raise a genuine issue of material fact as to his incompetency.

      Finally, Plaintiffs reference Eagle’s failure to assign Markovitch points

for the jack-knife incident as well as his post-employment speeding, flat tire,

and weigh station violations as supporting their contention that Markovitch

was incompetent. Evidence of a company policy may be relevant to the

competency inquiry when the policy relates to a driver’s eligibility to drive.

See Trinidad v. Moore, No. 2:15cv323-WHA, 2016 WL 4267951, at *3 (M.D.

Ala. Aug. 11, 2016). However, Plaintiffs have not shown how Eagle’s failure

to assess points for these violations affected Markovitch’s eligibility. As Eagle

notes, its point system did not require it to assess Markovitch with any points

for the flat tire and weigh station violations because these were nonmoving

violations. Eagle has also presented evidence that due to the circumstances

surrounding the jack-knife incident it was not chargeable. Plaintiffs have

                                  Page 14 of 15
presented the Court with no evidence to the contrary. Although the speeding

violation was pointable, there is no evidence that had Markovitch been

assessed points for the speeding violation he would have reached 30 points

on Eagle’s driver’s point system. Moreover, the Court has considered the

speeding violation as part of Markovitch’s driving history and determined

that, as a matter of law, he was not an incompetent driver. Therefore, Eagle

is entitled to summary judgment on Plaintiffs’ negligent supervision,

retention, and entrustment claims.

  IV.     CONCLUSION

        For the reasons stated above, Eagle and Markovitch’s motion for

partial summary judgment (doc. 29) is due to be GRANTED in PART and

DENIED in PART. The motion is due to be denied in regards to Plaintiffs’

wantonness claims and granted in all other respects. An order consistent

with this opinion will be entered contemporaneously herewith.


        DONE and ORDERED on April 19, 2019.



                                       _____________________________
                                               L. Scott Coogler
                                          United States District Judge
                                                                         194800




                               Page 15 of 15
